Title: To George Washington from Colonel David Forman, 19 June 1780
From: Forman, David
To: Washington, George



Sir
Monmouth C. House [N.J.] 19th June 1780

On Saturday Night Elevin OClock I had the Honr to Inform your Excly of the Arrival of a Fleet within Sandy Hook from the Southward, that there remained no doubt of there being British and probably Sr Harry Clinton—As I proposed to Your Excly, As soone as I had dispatched the Express I rode down to the High Lands of Middle Town—The Day was rainey and dull—so as to prevent any particular observation.
I found that all the Ships that had Arrive before Sun down on Saturday had Stood Immediately up to New York—That on Saturday Night 35 Vessells Generally Large had Come too out side of the Hook and as Soone as it was Light on Sunday Morning Stood in and run up to the Narrowes—the Enclosed Acct did not Come to my hands untill the Express had set off—I think it is the Best that was Taken—Last Night I was Informed from Sandy Hook that it was reported There that Sir Harry Clinton was gone up the North river without Stoping at New York—But it appears to be Only report—Yet there Mannor of going up was Very Uncommon—Not a Gun from any Ship or fort On there Arrival or Going up. I have the Honr to be yr Excly Most Obdt Humble Servt

David Forman

